
	

113 S543 IS: VISN Reorganization Act of 2013
U.S. Senate
2013-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 543
		IN THE SENATE OF THE UNITED STATES
		
			March 13, 2013
			Mr. Burr (for himself
			 and Mr. Coburn) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To require the Secretary of Veterans Affairs to
		  reorganize the Veterans Integrated Service Networks of the Veterans Health
		  Administration, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the VISN Reorganization Act of
			 2013.
		2.Administration
			 of Veterans Integrated Service Networks
			(a)Veterans
			 Integrated Service Networks
				(1)In
			 generalSubchapter I of chapter 73 of title 38, United States
			 Code, is amended by adding at the end the following new section:
					
						7310.Veterans
				Integrated Service Networks
							(a)OrganizationThe
				Secretary shall organize the Veterans Health Administration in 12
				geographically defined Veterans Integrated Service Networks.
							(b)Alignment with
				mission of DepartmentThe Secretary shall ensure that the staff,
				services, and programs of each Veterans Integrated Service Network are aligned
				with the mission of the Department and the specific health care requirements of
				each population of veterans in each Network.
							(c)Implementation
				of National goalsThe Secretary shall ensure that each Veterans
				Integrated Service Network takes appropriate measures to implement the national
				goals of the Department within their networks and associated medical
				centers.
							(d)Integrated
				health care systemThe Secretary shall ensure that each Veterans
				Integrated Service Network maintains a regional integrated healthcare system
				by—
								(1)implementing
				alliances with such other governmental, public, and private health care
				organizations and practitioners as the Secretary considers appropriate to meet
				the needs of veterans in the Network;
								(2)providing
				oversight and management of, and taking responsibility for, a regional budget
				for the activities of the Veterans Health Administration in the geographic area
				of the Network that—
									(A)is aligned with
				the budget guidelines of the Department and the Veterans Health Administration;
				and
									(B)is balanced at
				the end of each fiscal year;
									(3)using national
				metrics to develop systems to provide effective, efficient, and safe delivery
				of health care that is rated as highly satisfactory by patients and families of
				patients; and
								(4)ensuring high
				quality clinical programs and services are rendered in and through—
									(A)the medical
				centers and outpatient clinics of the Department that are located in the
				Network; and
									(B)other
				non-Department clinical or health care delivery settings located in the
				Network.
									(e)Reduction in
				duplicate functionsThe Secretary shall ensure that the Veterans
				Integrated Service Networks identify and reduce, whenever practicable, the
				duplication of functions in clinical, administrative, and operational processes
				and practices of the Veterans Health Administration.
							(f)Collaboration
				and cooperationThe Secretary shall ensure that each Veteran
				Integrated Service Network—
								(1)works to achieve
				maximum effectiveness in patient care and safety, graduate medical education,
				and research; and
								(2)assesses the
				consolidation or realignment of institutional functions, including capital
				asset, safety, and operational support functions, in collaboration and
				cooperation with other Veterans Integrated Service Networks and the following
				offices or entities within the geographical area of the Network:
									(A)The offices of
				the Veterans Benefits Administration and the National Cemetery
				Administration.
									(B)The offices,
				installations, and facilities of the Department of Defense, including the
				offices, installations, and facilities of each branch of the Armed Forces and
				the reserve components of the Armed Forces.
									(C)The offices,
				installations, and facilities of the Coast Guard.
									(D)Offices of State
				and local agencies that have a mission to provide assistance to
				veterans.
									(E)Medical schools
				and other affiliates.
									(F)Offices of
				Congress, offices of State and local elected officials, and other government
				offices.
									(G)Federal, State
				and local emergency preparedness organizations.
									(H)Community and
				faith-based organizations.
									(I)Such other
				offices of the Federal Government as the Secretary considers
				appropriate.
									(g)Development and
				sharing of innovations and practicesThe Secretary shall ensure
				that the Veterans Integrated Service Networks develop and share innovations and
				best practices with each other at the local, regional, and national
				levels.
							(h)Headquarters(1)The Secretary shall
				ensure that each Veterans Integrated Service Network has only one headquarters
				office.
								(2)The location of a headquarters office
				for a Veterans Integrated Service Network shall be determined by the Secretary
				and co-located with a Department of Veterans Affairs medical center.
								(3)(A)The Secretary may
				employ or contract for the services of not more than 65 full time equivalent
				employees and contractors at the headquarters of each Veterans Integrated
				Service Network.
									(B)Not less frequently than once each
				year, the Secretary shall submit to the Committee on Veterans' Affairs of the
				Senate and the Committee on Veterans' Affairs of the House of Representatives a
				report on employment at the headquarters of Veterans Integrated Service
				Networks during the most recently completed fiscal year.
									(C)Each report submitted under
				subparagraph (B) shall include the following for the year covered by the
				report:
										(i)The number of individuals employed at
				each headquarters of a Veterans Integrated Service Network.
										(ii)The number of individuals employed by
				the Veterans Health Administration in each Veterans Integrated Service Network
				who are not employed at the same location as the headquarters of the
				Network.
										(iii)The title for each position of
				employment at a headquarters of a Veterans Integrated Service Network.
										(iv)The title for each position of
				employment with the Veterans Health Administration in each Veterans Integrated
				Service Network that is not at the same location as the headquarters of the
				Network.
										(v)An assessment of the impact on the
				budget of the Department by the employment of individuals at the headquarters
				of the Veterans Integrated Service Networks.
										(i)Triennial
				structure review, reassessment, and report(1)Beginning three years
				after the date of the enactment of this section and not less frequently than
				once every three years thereafter, the Secretary shall conduct a review and
				assessment of the structure and operations of the Veterans Integrated Service
				Networks.
								(2)Not later than 180 days after
				conducting a review and assessment under paragraph (1), the Secretary shall
				submit to the Committee on Veterans' Affairs of the Senate and the Committee on
				Veterans' Affairs of the House of Representatives a report on such review and
				assessment, which shall include such recommendations for legislative or
				regulatory action as the Secretary considers appropriate to improve the
				Veterans Integrated Service
				Networks.
								.
				(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 73 of
			 such title is amended by inserting after the item relating to section 7309 the
			 following new item:
					
						
							7310. Veterans Integrated
				Service
				Networks.
						
						.
				(b)Consolidation
			 of networks
				(1)In
			 generalIn order to comply with section 7310(a) of title 38,
			 United States Code, as added by subsection (a), not later than one year after
			 the date of the enactment of this Act, the Secretary of Veterans Affairs shall
			 geographically realign and combine the 21 Veterans Integrated Service Networks
			 in effect on the day before the date of the enactment of this Act into 12
			 geographically defined Veterans Integrated Service Networks as follows:
					(A)Veterans
			 Integrated Service Network 1, Veterans Integrated Service Network 2, and
			 Veterans Integrated Service Network 3 shall be combined into a single Veterans
			 Integrated Service Network.
					(B)Veterans
			 Integrated Service Network 4 and Veterans Integrated Service Network 5 shall be
			 combined into a single Veterans Integrated Service Network.
					(C)Veterans
			 Integrated Service Network 9 and Veterans Integrated Service Network 10 shall
			 be combined into a single Veterans Integrated Service Network.
					(D)Veterans
			 Integrated Service Network 11 and Veterans Integrated Service Network 12 shall
			 be combined into a single Veterans Integrated Service Network.
					(E)Veterans
			 Integrated Service Network 15 and Veterans Integrated Service Network 23 shall
			 be combined into a single Veterans Integrated Service Network.
					(F)Veterans
			 Integrated Service Network 17 and Veterans Integrated Service Network 18 shall
			 be combined into a single Veterans Integrated Service Network.
					(G)Veterans
			 Integrated Service Network 19 and Veterans Integrated Service Network 20 shall
			 be combined into a single Veterans Integrated Service Network.
					(H)Veterans
			 Integrated Service Network 21 and Veterans Integrated Service Network 22 shall
			 be combined into a single Veterans Integrated Service Network.
					(2)Consolidation
			 of headquarters
					(A)In
			 generalExcept as provided in subsection (c), for each set of
			 Veterans Integrated Service Networks consolidated under paragraph (1), the
			 Secretary shall retain one of the headquarters of such set in effect on the day
			 before the date of the enactment of this Act in the same location as in effect
			 on the day before such date and eliminate any other headquarters of such set to
			 meet the requirements of section 7310(h) of such title, as added by subsection
			 (a).
					(B)Reemployment
			 assistanceFor each individual whose position of employment is
			 eliminated as a result of eliminating a headquarters under subparagraph (A),
			 the Secretary shall take such measures as the Secretary considers practicable
			 to find a new position of employment for such individual within the Department
			 of Veterans Affairs.
					(3)Implementation
			 planNot later than 180 days after the date of the enactment of
			 this Act, the Secretary shall submit to the Committee on Veterans' Affairs of
			 the Senate and the Committee on Veterans' Affairs of the House of
			 Representatives a plan to carry out this subsection.
				(c)Relocation of
			 headquarters
				(1)In
			 generalIn the case of a headquarters office of a Veterans
			 Integrated Service Network that on the day before the date of the enactment of
			 this Act was in a location that was not co-located with a Department of
			 Veterans Affairs medical center and the Secretary is engaged in a lease for
			 such location, the Secretary may—
					(A)relocate such
			 headquarters upon the expiration of such lease so that such headquarters is
			 co-located as required by section 7310(h)(2) of such title, as added by
			 subsection (a); or
					(B)notwithstanding
			 section 7310(h)(2) of such title, as so added, renew such lease or enter into a
			 new lease to keep such headquarters in such location.
					(2)ReportIf
			 the Secretary renews a lease or engages in a new lease under paragraph (1)(B),
			 the Secretary shall submit to the Committee on Veterans' Affairs of the Senate
			 and the Committee on Veterans' Affairs of the House of Representatives, before
			 renewing such lease or engaging in such lease, a report describing the reasons
			 for such renewal or engagement. Such report shall include the following:
					(A)A list of
			 Department of Veterans Affairs medical centers in the Veterans Integrated
			 Service Network of the headquarters with underutilized buildings, the number of
			 such buildings, and the total underutilized square footage for each such
			 medical center.
					(B)The cost of the
			 current lease (the annual amount of rent, the total cost over the life of the
			 lease, and the total cost per square foot) and the current square footage being
			 leased.
					(C)The cost of the
			 new lease (the annual amount of rent, the total cost over the life of the
			 lease, and the total cost per square foot) and the square footage to be
			 leased.
					3.Regional support
			 centers for Veterans Integrated Service Networks
			(a)Regional
			 support centers
				(1)In
			 generalSubchapter I of chapter 73 of title 38, United States
			 Code, as amended by section 2(a), is further amended by adding at the end the
			 following new section:
					
						7310A.Regional
				support centers for Veterans Integrated Service Networks
							(a)EstablishmentThe
				Secretary shall establish not more than four regional support centers within
				the Veterans Health Administration to assess the effectiveness and efficiency
				of the Veterans Integrated Service Networks. The head of each regional support
				center shall report to the Under Secretary of Health.
							(b)FunctionsThe
				functions of the regional support centers established under subsection (a) are
				as follows:
								(1)To assess the
				quality of work performed within finance operations and other compliance
				related activities of the Veterans Integrated Service Networks.
								(2)To assess how
				effectively and efficiently each Veterans Integrated Service Network conducts
				outreach to veterans who served in Operation Enduring Freedom, Operation Iraqi
				Freedom, Operation New Dawn, or another contingency operation (as defined in
				section 101 of title 10).
								(3)To assess how
				effectively and efficiently each Veterans Integrated Service Network conducts
				programs for the benefit of women veterans.
								(4)To assess how
				effectively and efficiently each Veterans Integrated Service Network conducts
				programs that address homelessness among veterans.
								(5)To assess how
				effectively and efficiently each Veterans Integrated Service Network consumes
				energy.
								(6)To assess such
				other matters concerning the operations and activities of the Veterans
				Integrated Service Networks as the Secretary considers appropriate.
								(c)StaffThe
				Secretary may hire such employees and contractors as the Secretary considers
				appropriate to carry out the functions of the regional support centers.
							(d)Location of
				regional support centers(1)Except as provided in
				paragraph (2), the location of each regional support center established under
				subsection (a) shall be determined by the Secretary and co-located with a
				Department of Veterans Affairs medical center.
								(2)The Secretary may choose a location
				for a regional support center established under subsection (a) that is not
				co-located with a Department of Veterans Affairs medical center if the
				Secretary submits to the Committee on Veterans' Affairs of the Senate and the
				Committee on Veterans' Affairs of the House of Representatives, before engaging
				in a lease for such location, a report explaining the reasons for the choice of
				the Secretary of a location for the regional support center that is not
				co-located with a Department of Veterans Affairs medical center. Such report
				shall include the following:
									(A)A list of Department of Veterans
				Affairs medical centers in the Veterans Integrated Service Network of the
				regional support center with underutilized buildings, the number of all
				Veterans Health Administration buildings in such Network, and the total
				underutilized square footage for each medical center in such Network.
									(B)In the case that the Secretary engages
				in a lease for the location of the regional support center, the cost of such
				lease (the annual amount of rent, the total cost over the life of the lease,
				and the total cost per square foot) and the square footage to be
				leased.
									.
				(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 73 of
			 such title, as amended by section 2(a)(2), is further amended by inserting
			 after the item relating to section 7310 the following new item:
					
						
							7310A. Regional support centers
				for Veterans Integrated Service
				Networks.
						
						.
				(b)Initial
			 staffingIn providing for the initial staff of each regional
			 support center established under section 7310A(a) of title 38, United States
			 Code, as added by subsection (a), the Secretary of Veterans Affairs shall, to
			 the extent practicable, transfer employees who were employed in positions at
			 headquarters of Veterans Integrated Service Networks that covered functions
			 similar to those described in section 7310A(b) of such title, as so added, from
			 such headquarters to regional support centers.
			4.ConstructionNothing in this Act shall be construed to
			 require any change in the location or type of medical care or service provided
			 by a Department of Veterans Affairs medical center, a Department
			 community-based outpatient clinic, a center for readjustment counseling and
			 related mental health services for veterans under section 1712A of title 38,
			 United States Code (known as a vet center), or another facility
			 that provides direct care or services under a law administered by the Secretary
			 of Veterans Affairs.
		
